Citation Nr: 1530850	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a concussion, including post-traumatic headaches, prior to August 3, 2006.

2.  Entitlement to a rating in excess of 30 percent for residuals of a concussion, including post-traumatic headaches, from August 3, 2006, to October 22, 2008.

3.  Entitlement to a rating in excess of 40 percent for residuals of a concussion, including post-traumatic headaches, since October 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to October 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2009 and March 2012, the Veteran testified at Travel Board hearings before a now-retired Veterans Law Judge and the undersigned Veterans Law Judge, respectively.

In November 2009, April 2011 and July 2012, the Board remanded this case for additional development.  In July 2012, the Board noted that the Veteran filed his claim on July 17, 2007, and that in the October 2007 rating decision, the RO assigned a 30 percent disability rating effective August 8, 2006.  The Board added that pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Therefore, the issues at that time were framed accordingly.  The Board here observes that the actual effective date assigned by the RO in October 2007 for the 30 percent rating was August 3, 2006, and not August 8, 2006.  

Subsequent to the Board's July 2012 remand, the RO, in January 2013, assigned a 40 percent rating for the residuals of a concussion, including post-traumatic headaches, effective from October 23, 2008.  The issues are therefore characterized as shown on the title page.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As noted, this case was most recently remanded by the Board in July 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, the directives of the remand were not successfully completed.  Accordingly, the Board finds that VA has not substantially complied with the Board's remands with regard to this appeal.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

The Board also noted in July 2012 that the issue of an increased rating for bilateral hearing loss has been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board at that time referred the issue to the AOJ for appropriate action.  Such action is not shown to have occurred.  Therefore, the Board does not have jurisdiction over it, and it is AGAIN referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that it has reviewed both the Veteran's physical claims file and his paperless Veterans Benefits Management System (VBMS) and Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.









REMAND

As noted, the Board remanded this claim in July 2012.  Unfortunately, as above noted, the Board finds that some of the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  See Stegall, at 271.

When the case was remanded by the Board in July 2012, in pertinent part, the following development was ordered to be conducted:

2.  Thereafter, schedule the Veteran for a VA neurological examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of the in-service concussion, including post-traumatic headaches.  Given the Veteran's past complaints of difficulty concentrating and short-term memory loss when having a headache, the examiner should rate the level of impairment for memory, attention, concentration, and executive functions.  Given the claimant's headaches, the examiner should rate the level of impairment for subjective symptoms.  Given the appellant's past complaints of emotional instability and anger management issues, the examiner should rate the level of impairment for neurobehavioral effects.  Without consideration of the Veteran's work ethic and work accommodations for his headaches, the examiner must also opine whether it is at least as likely as not that the appellant's headache disorder is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the average person.  A complete rationale for any opinion offered must be provided.

This examination was conducted in August 2012.  Review of the examination report shows that the examiner, a neuro-ophthalmologist/neurologist, failed to "rate the level of impairment for memory, attention, concentration, and executive functions."  The examiner also did not address the instruction to "rate the level of impairment for neurobehavioral effects."  Id.  Such findings are needed to adequately, accurately and properly rate the Veteran's service-connected disorder.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Therefore, in light of the above-cited Stegall violations, in order to afford the Veteran all due process considerations, an addendum opinion must be again sought.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must return the Veteran's claim to the VA examiner who conducted the August 2012 VA headaches, or to a qualified medical professional if the August 2012 examiner is unavailable, to provide an addendum opinion.  A new examination is not required unless deemed necessary by the VA examiner.  In the event that any indicated evaluations, studies, and tests are deemed to be necessary by the examiner this should be accomplished.

The examiner is asked to provide findings pertaining to the following, with specificity:

Given the Veteran's past complaints of difficulty concentrating and short-term memory loss when having a headache, the examiner should rate the level of impairment for memory, attention, concentration, and executive functions.  



Given the claimant's headaches, the examiner should rate the level of impairment for subjective symptoms.  

Given the appellant's past complaints of emotional instability and anger management issues, the examiner should rate the level of impairment for neurobehavioral effects.

The pertinent criteria for rating the above-mentioned facets of cognitive impairment are listed in 38 C.F.R. § 4.124a.

2.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the ordered development has been conducted and completed in full.  In particular, the AOJ should determine whether the responding medical professional responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014).

3.  After completion of the foregoing, the AOJ should adjudicate the issues on appeal.  In adjudicating this matter, the AOJ must review all evidence associated with the record.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

